Citation Nr: 0323104	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  94-39 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
atrophic scars of the back and shoulders.

2.  Entitlement to a compensable rating for atrophic scars of 
the back and shoulders, prior to November 15, 1994.

3.  Entitlement to a rating in excess of 40 percent for 
cervical myositis and polyradiculopathy of C3-C4, C4-C5, and 
C5-C6.

4.  Entitlement to a rating in excess of 30 percent for 
cervical myositits and polyradiculopathy of C3-C4, C4-C5 and 
C5-C6, prior to November 15, 1994.

5.  Entitlement to a rating in excess of 20 percent for 
dorsolumbar myositis, L4-L5 herniated nucleus pulposus.

6.  Entitlement to a rating in excess of 10 percent for 
dorsolumbar myositis, L4-L5 herniated nucleus pulposus, prior 
to November 15, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty in support of Operation 
Desert Shield and Operation Desert Storm from January 3, 
1991, to July 28, 1991, including service in the Southwest 
Asia theater of operations from February 17th to July 2nd.  He 
also had subsequent service as a member of the Army National 
Guard and Army Reserve.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which established service connection 
for cervical and lumbar paravertebral myositis, rated as 0 
percent disabling from July 29, 1991.  The veteran filed a 
timely Notice of Disagreement (NOD) seeking a higher rating.

In a rating decision dated in March 1993, the RO established 
service connection for atrophic scars (Anetoderma Like), 
shoulders; acne vulgaris, rated 0 percent disabling from July 
29, 1991.  The veteran filed a timely NOD as to this rating.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.


REMAND

In a letter dated in March 2001, the RO invited the veteran 
to submit evidence of recent treatment showing that his 
service-connected disabilities had worsened.  In May 2001, 
additional evidence was received from the veteran, including 
medical records of treatment received from September 2000 to 
April 2001 for skin problems and lumbar myositis, as well as 
a document from the U.S. Postal Service which reflects that 
he had been found to be medically unsuitable for employment 
because of his low back condition.  Unfortunately, this 
additional evidence was apparently not associated with the 
claims folder.  

In July 2001, the RO forwarded the veteran's case to the 
Board.  Later that month, the RO forwarded the additional 
evidence submitted by the veteran in May 2001 to the Board.  
The additional evidence had not been reviewed by the RO and 
was not addressed in a Supplemental Statement of the Case 
(SSOC).

In addition, the veteran indicated that he had been treated 
at the Ponce OPC and the San Juan VAMC since March 1997.  
Although treatment records from the Ponce OPC, dating to 
December 1999, had been obtained, records from the San Juan 
VAMC subsequent to April 1997 had not.  Thus, when the Board 
considered the veteran's case in February 2002, review 
indicated that additional medical records were still 
outstanding, and information regarding the veteran's 
employment history and status was necessary.  The Board 
requested copies of such records, which have been received.  
Records added to the file since the case was received at the 
Board include treatment records from A. Ecchevaria, M.D., 
dated from December 1992 to June 2001; treatment records from 
P. V. Benito, M.D., dated from September 2000 to March 2001; 
a letter from the United States Postal Service, dated in 
September 1998; outpatient treatment records from the San 
Juan VAMC, dated from April 2001 to April 2002; outpatient 
treatment records from the Ponce OPC, dated from May 2000 to 
March 2002; medical records from G. Rodriguez Santiago, M.D., 
dated from July 1995 to January 2002; and a statement 
regarding the veteran's employment, dated in June 2002.

Recently, however, the United States Court of Appeals for the 
Federal Circuit invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 
2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver.  The result 
is that the RO must review evidence developed by the Board 
and adjudicate the claims considering that evidence, as well 
as evidence previously of record.

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should re-adjudicate the veteran's 
claims in light of the evidence added to 
the record since the last Supplemental 
Statement of the Case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


